TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00007-CV




                                 In re Paul Douglas Durham




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                                          ORDER


PER CURIAM

              Relator Paul Douglas Durham has filed a motion to dismiss rehearing. See Tex.

R. App. P. 52.9. The Court previously granted Relator an extension of the deadline to file a

motion for rehearing, but Relator has not filed any motion for rehearing pursuant to Rule 52.9 of

the Texas Rules of Appellate Procedure. The Court therefore dismisses the motion to dismiss

rehearing as moot.

              It is ordered on April 21, 2022.



Before Justices Goodwin, Baker, and Triana